 
Exhibit 10.2

 
EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT, effective as of February 22, 2011 (this “Agreement”),
between Felix Elinson, an individual residing at 2829 West 5th Street, Brooklyn,
New York 11224, on (“Elinson"), and Game Face Gaming, Inc., a Florida
corporation (the “Company”).
 
W I T N E S S E T H:
 
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to engage Elinson as the Chief Executive Officer to the Company,
and Elinson desires to accept such engagement.
 
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, the parties hereto agree as follows:
 
ARTICLE I
POSITION; DUTIES; TERM


1.1           Engagement.  The Company hereby retains Elinson as the Chief
Executive Officer of the Company which engagement Elinson thereby accepts, all
in the capacity and on the terms and conditions hereinafter set forth.


1.2           Duties.  Elinson agrees that in his capacity as Chief Executive
Officer, Elinson shall be the senior executive officer of the Company with
principal responsibility for developing the business strategies, policies and
operations of the Company and shall perform such other duties for the Company as
are consistent with his position, all subject to the direction of the Board of
Directors of the Company.  Elinson shall work full-time for the Company and use
his best efforts in a professional and diligent manner.


1.3           Term.  The term of engagement shall commence as of the date first
written above and shall continue on a month to month basis.


ARTICLE II
 COMPENSATION
 
2.1           Base Compensation.  The compensation (the “Compensation”) to be
paid by the Company to Elinson shall be equal to Seven Thousand Two Hundred
($7,200) per each month that Elinson provides services to the Company, to be
paid bi-monthly on the 1st and 15th business day of each month. Upon the earlier
to occur of (i) the consummation by the Company of equity financings (including
financings with an equity component) resulting in gross proceeds to the Company
of no less than $1,000,000 or (ii) the first full month in which the Company has
in the aggregate 15,000 paying subscribers, the Compensation shall be increased
to $12,000 per month.
 
2.2           Business Expenses.   The Company shall reimburse Elinson for
reasonable and necessary business expenses incurred by him in connection with
the performance of his duties under this Agreement, so long as such as expenses
are pre-approved in writing by the Company and Elinson presents to the Company
appropriate documentation for such expenses.
 
 
 
1

--------------------------------------------------------------------------------

 

 
ARTICLE III
TERMINATION



3.1           Termination with Cause. Elinson may be terminated by the Company
for Cause (hereafter defined) at any time immediately upon written notice from
the Company to Elinson.  For purposes hereof, “Cause” shall mean any one of the
following: (i) willful and continuing disregard of his responsibilities or
material breach by Elinson of this Agreement, which continues and remains
uncured for ten (10) days after delivery to Elinson of written notice thereof
specifying in reasonable detail the specific nature of such breach or disregard
of his responsibilities or (ii) fraud, embezzlement, conviction of a felony or
serious crime.


3.2           Compensation Upon Termination. If Elinson’s engagement is
terminated by the Company or Elinson otherwise ceases providing services to the
Company, the Company shall pay Elinson the Compensation accrued through the date
of termination.


ARTICLE IV
REPRESENTATION; NON-COMPETITION; CONFIDENTIALITY
 
4.1           Consultant Representation.  Elinson represents that his execution
of this Agreement and the performance of his duties required hereunder will
neither be a breach of any employment, consulting, or other agreement nor a
breach of any non-competition or similar agreement.

4.2           Non-Competition.  (a)  Elinson agrees that during the term of his
employment with the Company and for the period of one and a half years (1.5)
years thereafter, he will not engage, directly or indirectly, either as
principal, agent, consultant, proprietor, creditor, stockholder, director,
officer or consultant, or participate in the ownership, management, operation or
control of any business which directly or indirectly competes with the “Business
of the Company”  (with such term being defined below) as now being conducted and
as proposed to be conducted.  Elinson acknowledges and agrees that the current
market for the Company's business extends throughout the world and that it is
therefore reasonable to prohibit Elinson from competing with the Company
anywhere in such territory. This Section shall not apply to Elinson’s ownership
of less than five percent (5%) of the capital stock of a company having a class
of capital stock which is traded on any national stock exchange.


(b)           During the term of his consultancy and for the period of three (3)
years thereafter, Elinson agrees that he will not, directly or indirectly, (i)
solicit, divert or recruit or encourage any of the employees, agents or
consultants of the Company, or any person who was such during the period
Consultant was performing services to the Company, to leave the employ of the
Company or terminate or alter their contractual relationship in a way that is
adverse to the Company's interests, (ii) solicit or divert business from the
Company, or assist any person or entity in doing so or attempting to do so or
(iii) cause or seek to cause any person or entity to refrain from dealing or
doing business with the Company or assist any person or entity in doing so or
attempting to do so.
 
 
 
2

--------------------------------------------------------------------------------

 

 
(c)           The Business of the Company shall mean a non-wagering, non-games
of chance (such as chess, poker, and backgammon), multi-platform, multiplayer
and social, game software platform.


4.3           Confidential Information.


(a)  ElinsonElinson agrees that he shall hold in strict confidence and shall not
at any time during or after his engagement with the Company, directly or
indirectly, (i) reveal, report, publicize, disclose, or transfer any
Confidential Information (as described below) or any part thereof to any person
or entity, (ii) use any of the Confidential Information or any part thereof for
any purpose other than in the course of his duties on behalf of the Company, or
(iii) assist any person or entity other than the Company to secure any benefit
from the Confidential Information or any part thereof.  All Confidential
Information (regardless of the medium retained) and all abstracts, summaries or
writings based upon or reflecting any Confidential Information in
ElinsonElinson's possession shall be delivered by Elinson to the Company upon
request therefor by the Company or automatically upon the termination of this
Agreement.
 
(b)          For purposes of this Agreement, "Confidential Information" shall
mean any information relating to the business, operations, affairs, assets or
condition (financial or otherwise) of the Company which is not generally known
by non-company personnel, or is proprietary or in any way constitutes a trade
secret (regardless of the medium in which information is maintained) which
Elinson develops or which Elinson obtains knowledge of or access to through or
as a result of Elinson’s relationship with the Company. Confidential Information
specifically includes, without limitation, business and marketing plans,
financings, cost and pricing information, supplier information, all source code,
system and user documentation, and other technical documentation pertaining to
the hardware and software programs of the Company, including any proposed design
and specifications for future products and products in development, and all
other technical and business information considered confidential by the
Company.  Confidential Information shall not include any information that is
generally publicly available or otherwise in the public domain other than as a
result of a breach by Elinson of his obligations hereunder.
 
(c)          At the end of the consultancy by Elinson to the Company or upon the
request of the Company at anytime, Elinson (i) shall promptly deliver to the
Company all documents or other materials constituting Confidential Information,
together with all copies and summaries thereof in the possession or under the
control of Elinson and (ii) shall destroy materials generated by Elinson that
include or refer to any part of the Confidential Information, without retaining
a copy of any such material.
 
 
 
3

--------------------------------------------------------------------------------

 
 
4.4        Work Product
 
(a)           If at any time during the term, Elinson shall (either alone or
with others) make, conceive, create, author, discover, invent or reduce to
practice any Development (as defined below) that: (a) relates to the business of
the Company or any of the products or services being developed, manufactured or
sold by the Company; or (b) results from the use of premises or personal
property (whether tangible or intangible) owned, leased or contracted for by the
Company, then all such Developments and the benefits thereof are and shall
immediately become the sole and  exclusive property of the Company and its
assigns, as works made for hire or otherwise.  Elinson shall promptly disclose
to the Company (or any persons designated by it) each such Development.  Elinson
hereby assigns all rights (including, but not limited to, rights to inventions,
patentable subject matter, patents, copyrights, trade secrets, trademarks and
other intellectual property rights) Elinson may have or may acquire in the
Developments and all benefits and/or rights resulting therefrom to the Company
and its assigns without further compensation and shall communicate, without cost
or delay, and without disclosing to others the same, all available information
relating thereto (with all necessary plans and models) to the Company. Elinson
will keep and maintain adequate and current written records of all Developments
made by him (in the form of notes, sketches, drawings and other records as may
be specified by the Company), which records shall be available to and remain the
sole property of the Company at all times. “Development” shall mean any
invention, modification, discovery, design, development, process, software
program, work of authorship, documentation, formula, data, technique, know-how,
show-how, trade secret or intellectual property right whatsoever or any interest
therein (whether or not patentable or registrable under patent, copyright,
trademark or similar statutes or subject to analogous protection).
 
(b)           Elinson understands that his duties may include the preparation of
works, including written or graphic materials, and that each such work has been
or will be prepared as an employee within the scope of his consultancy, and
constitutes a “work made for hire” as defined and used in the Copyright Act of
1976, 17 U.S.C. § 101 et seq.  Elinson understands that copyright protection
subsists in each “work made for hire” and that the Company is considered the
author of each “work made for hire” and exclusively owns all of the rights
comprised in each copyright, including but not limited to renewals and
amendments.  Elinson understands that as owner of each copyright, the Company
has the exclusive rights to do and to authorize the actions enumerated in 17
U.S.C. § 106, including but not limited to the right to reproduce, distribute
and publicly display the copyrighted work.
 
(c)           Any assignment of copyright hereunder includes all rights of
paternity, integrity, disclosure and withdrawal and any other rights that may be
known as or referred to as “moral rights” (collectively, “Moral Rights”).  To
the extent such Moral Rights cannot be assigned under applicable law and to the
extent the following is allowed by the laws in the various countries where Moral
Rights exist, Elinson hereby waives such Moral Rights and consents to any action
of the Company that would violate such Moral Rights in the absence of such
consent. Elinson will confirm any such waivers and consents from time to time as
requested by the Company.
 
(d)           Elinson shall not incorporate into any Development any discovery,
process, design, software code, technology, device, or improvement in any of the
foregoing or other ideas, whether or not patentable and whether or not reduced
to practice, made or conceived by him (whether solely or jointly with others)
which does not result from any work performed by him for the Company or which
Elinson made prior to employment by the Company (“Other Inventions”).  Elinson
will notify the Company in writing before Elinson makes any disclosure or
performs work on behalf of the Company that appears to threaten or conflict with
any Other Inventions.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(e)           Elinson shall, during the term and at any time thereafter, at the
request and cost of the Company, promptly sign, execute, make and do all such
deeds, documents, acts and things as the Company and its duly authorized
officers may reasonably require:
 
(a)  
to apply for, obtain, register and vest in the name of the Company alone (unless
the Company otherwise directs) patents, copyrights, trademarks or other
analogous protection in any country throughout the world relating to a
Development and when so obtained or vested to renew and restore the same;

 
(b)  
to defend any judicial, opposition or other proceedings in respect of such
application and any judicial, opposition or other proceeding, petition or
application for revocation of any such patent, copyright, trademark or other
analogous protection; and

 
(c)  
to evidence, perfect, maintain, defend and enforce all of Company’s rights in
patents, copyrights, trademarks, trade secrets, or other intellectual property
rights relating to the Developments in any and all countries.

 
(e) If the Company is unable, after reasonable effort, to secure his signature
on any application for patent, copyright, trademark or other analogous
registration or other documents regarding any legal protection relating to a
Development, whether because of his or her physical or mental incapacity or for
any other reason whatsoever, Elinson hereby irrevocably designates and appoints
the Company and its duly authorized officers and agents as his agent and
attorney-in-fact, to act for and in his behalf and stead to execute and file any
such application or applications or other documents and to do all other lawfully
permitted acts to further the prosecution and issuance of patent, copyright or
trademark registrations or any other legal protection thereon with the same
legal force and effect as if executed by him.  The Company acknowledges that the
scope of the agency and power of attorney created by this Section is limited to
the furtherance of the prosecution and issuance of patent, copyright or
trademark registrations or other legal protection thereon.
 
4.5           Remedies.  Elinson agrees and acknowledges that the foregoing
restrictions and the duration and the territorial scope thereof as set forth in
this Agreement are under all of the circumstances reasonable and necessary for
the protection of the Company and its business.  In the event that Elinson shall
breach or threaten to breach any of the provisions hereof, in addition to and
without limiting or waiving any other remedies available to the Company, at law
or in equity, the Company shall be entitled to immediate injunctive relief in
any court, domestic or foreign, having the capacity to grant such relief, to
restrain any such breach or threatened breach and to enforce the provision of
this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
 
ARTICLE V
MISCELLANEOUS


5.1           Entire Agreement.  This Agreement constitutes the entire
understanding between the Company and Elinson with respect to the subject matter
hereof and supersedes any and all previous agreements or understandings between
Elinson and the Company concerning the subject matter hereof, all of which are
merged herein.


5.2           Successors.  This Agreement shall be binding upon and inure to the
benefit of Elinson and his heirs and personal representatives, and the Company
and its successors and assigns.
 
5.3           Notices. All notices and other communications required or
permitted hereunder shall be delivered personally, sent via facsimile, certified
or registered mail, return receipt requested, or next day express mail or
overnight, nationally recognized courier, postage prepaid with proof of receipt,
to the address or telephone number (in the case of facsimile) set forth
above.  Such addresses and/or telephone numbers may be changed by notice given
in the manner provided herein. Any such notice shall be deemed given (i) when
delivered if delivered personally, (ii) the day after deposit with the express
or courier service when sent by next day express mail or courier, (iii) five (5)
days after deposit with the postal service when sent by certified or registered
mail, or (iv) when sent over a facsimile system with answer back response set
forth on the sender's copy of the document.


5.4           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to choice
of law principles.


5.5           Amendment and Modification.  This Agreement may be amended,
modified or supplemented only by written agreement executed by the Company and
Elinson.


5.6           Headings.  The section headings herein are inserted for the
convenience of the parties only and are not to be construed as part of the terms
of this Agreement or to be taken into account in the construction or
interpretation of this Agreement.


5.7           Counterparts.  This Agreement may be executed in counterparts and
by facsimile, each of which shall be deemed to be an original but both of which
together will constitute one and the same instrument.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have entered into this Agreement as of the day
and year first above written.



 
COMPANY:
 
GAME FACE GAMING, INC.
         
 
By:
/s/ Irving Bader       Name:  Irving Bader       Title:   Secretary          

 

  CONSULTANT:          
 
By:
/s/ Felix Elinson       Felix Elinson                  

 
 
 7

--------------------------------------------------------------------------------